Citation Nr: 0734926	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-37 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased initial rating for the service-
connected status post prostatectomy with erectile dysfunction 
and urinary incontinence secondary to prostate cancer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel
INTRODUCTION

The veteran had active service from June 1970 through 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO granted service connection 
for status post prostatectomy with erectile dysfunction and 
urinary incontinence secondary to prostate cancer and 
assigned a 10 percent disability rating, effective February 
28, 2003. The veteran appealed this initial rating in an 
August 2003 notice of disagreement, and perfected his appeal 
with a timely VA Form 9 received in November 2005.


FINDINGS OF FACT

The veteran's service-connected  residuals of prostatectomy 
are manifested by urinary frequency with a daytime voiding 
interval of approximately two hours, and awakening to void 
approximately three times during the night; along with 
urinary incontinence necessitating the constant wearing of 
absorbent materials that must be changed approximately three 
times per day.


CONCLUSION OF LAW

The criteria for a 40 percent rating, and no more, for status 
post prostatectomy with erectile dysfunction and urinary 
incontinence secondary to prostate cancer are met for the 
period of the veteran's appeal.  38 U.S.C.A. § 1155 (West & 
Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7527 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an initial rating 
higher than 10 percent for his service-connected residuals of 
prostate cancer, which include erectile dysfunction and 
urinary incontinence.  Disability evaluations are determined 
by the application of VA's Schedule for Rating Disabilities, 
which sets forth separate rating codes for various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Evidence to be considered in the appeal of an initial rating 
is not limited to that reflecting the then current severity 
of the disorder.  Fenderson v. West, 
12 Vet. App. 119 (1999).  A disability must be considered in 
the context of the whole recorded history.  Id.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as 
of the date of the filing of the original service connection 
claim, if the evidence warrants. Id. at 126. 
See also 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005) 
(effective dates of compensation, in general, cannot be 
earlier than the date of the receipt of application for 
benefits).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record are considered, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
All reasonable doubt is resolved in the veteran's favor. 38 
C.F.R. § 4.3.

Service connection for residuals of prostate cancer was 
awarded in August 2003.  The grant was made on a presumptive 
basis due to the veteran's Vietnam service.  He was assigned 
the 10 percent rating, which is under appeal.  See August 
2003 rating decision.  He is so rated under 38 C.F.R. 
§ 4.115b, Diagnostic Code (DC) 7527, which instructs VA to 
rate prostate gland injuries, infections, hypertrophy, and 
postoperative residuals as voiding dysfunction or urinary 
tract infection, whichever is predominant.  There is no 
indication in this case that the veteran has had a urinary 
tract infection at any time during the course of this appeal.  
38 C.F.R. § 4.115a instructs VA to rate voiding dysfunction 
as urine leakage, frequency or obstructive voiding.  The 
evidence does not show and the veteran does not allege that 
he has had obstructed voiding at any time.  As such, this 
claim is being analyzed by examining the rating criteria for 
voiding dysfunction and urinary frequency.

Under 38 C.F.R. § 4.115a, for urinary frequency, a 20 percent 
rating requires evidence showing daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night; and a 40 percent rating requires daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night. 

For a 20 percent rating for urinary incontinence under 
38 C.F.R. § 4.115a, the evidence must show that the 
disability requires the wearing of absorbent materials that 
must be changed less than 2 times per day; for a 40 percent 
rating the disability must require the wearing of absorbent 
materials that must be changed 2 to 4 times per day; and for 
a 60 percent rating the disability must require the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than 4 times per day.  

In this case, private medical evidence shows treatment for 
prostate cancer in and around May 2001.  See Torrance 
Memorial Medical Center, Dr. Lasky records.  There are no VA 
or private outpatient treatment records in the claims folder 
following the cancer treatment, but the veteran was afforded 
a VA examination in July 2003.  At that time, the veteran 
reported incontinence since the May 2001 prostatectomy.  The 
examiner reported that the veteran urinates three times per 
day and once per night, but did not specify the interval.  
The examiner then reported incontinence 5 to 10 times per 
day.  There was no reported use of an appliance and, 
according to the examiner, the veteran "denies using pads."  
The examiner diagnosed "incontinence, secondary to 
prostate."  An August 2003 addendum report clarified the 
diagnosis as "urinary incontinence secondary to 
prostatectomy for prostate cancer."  

The veteran attempted to clarify what he perceived as 
mistakes in the examiner's report by submitting a detailed 
substantive appeal in November 2005, as well as hearing 
testimony in June 2007.  He stated on the November 2005 VA 
Form 9 that for six to eight months following his May 2001 
prostatectomy he was completely incontinent and required the 
use of thick protective padding for absorption.  The veteran 
stated that the heavy urine leakage subsided, but has 
continued ever since to a lesser degree.  Starting in 
December 2003, the veteran elected to discard the heavy 
padding and attempted to use tissues, cotton, or toilet 
tissue as a less expensive and less bulky option.  This is 
the method that the veteran's was attempting to use at the 
time of his VA examination, so when asked whether he used 
padding, the veteran informed the examiner that he no longer 
used the heavy padding.  This response appears to be the 
source of the examiner's statement that the veteran "denies 
using pads."  The veteran, however, has since discovered 
that the tissue type absorption material that he tried would 
not stay in place and would not sufficiently absorb his urine 
leakage.  He now uses absorbent materials, specifically 
manufactured for incontinency, that are less bulky than the 
heavy padding and more comfortable.  He replaces this padding 
two to three times daily.  See November 2005 VA Form 9.

The veteran further clarified the current severity of his 
incontinence at the June 2007 Board hearing.  The veteran 
clearly stated that he must wear pads for his urinary 
incontinence.  See hearing transcript at page 4.  Throughout 
the day, he voids his bladder every two hours in an attempt 
to avoid leakage, and he avoids drinking liquids after 10:00 
p.m. to assist his nighttime need to void his bladder.  Id.  
The veteran's normal nighttime behavior includes going to bed 
at approximately midnight, voiding his bladder at 2:00 a.m., 
then again between 4:00 and 5:30 a.m., and then he rises at 
approximately 6:00 to 7:00 a.m.  Id. at 4, 6-7.  Thus, the 
interval of two hours exists at both daytime and during the 
night.  Throughout the day, the veteran must change his 
protective padding approximately three times per day.  Id. at 
8.

In summary, the veteran has reported urinary frequency 
manifested by a daytime voiding interval of approximately two 
hours, and awakening to void approximately three times during 
the night.  He has also reported the necessary and constant 
wearing of absorbent materials that must be changed 
approximately three times per day.  While this lay report 
comports with the 20 percent evaluation assigned for urinary 
frequency, it also meets the criteria for a 40 percent 
evaluation for urinary incontinence under 38 C.F.R. § 4.115a.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The veteran has given the Board 
no reason to question the credibility of his written 
statements or hearing testimony.  In this case, the 
disability picture more nearly approximates the criteria 
required for a 40 percent rating, and no more, for urinary 
incontinence, for the period of the veteran's appeal. This 
rating is appropriate for all applicable periods of the 
veteran's claim.  See Fenderson, supra.

There is no lay or medical evidence of urinary incontinence 
requiring of the use of an appliance or wearing of absorbent 
materials that must be changed more than 4 times per day. 
Thus, the preponderance of the evidence is against a rating 
in excess of 40 percent based upon urinary incontinence.

The Board notes that the veteran's service connection 
condition includes the residual of erectile dysfunction.  The 
August 2003 rating decision granted Special Monthly 
Compensation for loss of a creative organ. The veteran has 
not appealed this decision, and that issue is not for 
consideration before the Board.

Duties to Notify and Assist
While the veteran has not claimed that VA has failed to 
comply with the notice requirements, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) are no longer applicable with 
regard to the initial rating claim on appeal as service 
connection has been granted.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that the Board does not commit 
prejudicial error in concluding that a notice letter complied 
with § 5103(a) and § 3.159(b), where a claim for service 
connection has been substantiated, because such notice is not 
required).  Once a claim for service connection is 
substantiated, VA's statutory duties are specified under 
38 U.S.C.A. §§ 5104 and 7105, and applicable regulatory 
duties are found at 38 C.F.R. § 3.103.  Id.  VA satisfied 
these duties by issuance of the rating decision and statement 
of the case.

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded a VA examination and the 
report is in the claims folder.  He was also afforded a Board 
hearing and the June 2007 transcript is of record.  The 
veteran has not notified VA of any additional available 
relevant records with regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

An initial rating of 40 percent, and no more, is granted for 
status post prostatectomy with erectile dysfunction and 
urinary incontinence secondary to prostate cancer, subject to 
the laws and regulations applicable to the payment of 
monetary benefits.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


